EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Gall Gotfried on 7/19/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1.	(Currently Amended) A method for tagging docketing data, the method comprising: 
	accessing, by a first party, a graphical user interface on a website that presents a plurality of prosecution activities associated with a given patent record; 
	receiving, via the graphical user interface, input that selects a given prosecution activity from the plurality of prosecution activities;
	in response to receiving the input, causing the graphical user interface to present a list of options associated with the given prosecution activity;
automatically highlighting a default option of the list of options based on estimated contents of the given prosecution activity, wherein the default option is automatically highlighted based on determining that a portion of information associated with the given prosecution activity corresponds to the default option;
	selecting a given option from the list of options associated with the given prosecution activity;
	accessing a patent document associated with the given prosecution activity via the website; 
	associating the patent document with a tag comprising information associated with the given option; and
	transmitting a communication that identifies the patent document and the tag associated with the patent document to a patent database of a second party.

2.	The method of claim 1, wherein the list of options is dynamically presented based on whether the given prosecution activity is a prosecution activity performed by the first party or was performed based on a communication issued by a public patent records access system.

3.	(canceled)

4.	(Currently Amended) The method of claim [[3]]1, further comprising selecting the highlight the default option automatically in response to determining that a title of the given prosecution activity has words that match more than half of a words of the default option.

5.	The method of claim 1, further comprising:
	applying a machine learning technique to the patent document to obtain features of the patent document; and
	customizing the list of options based on the features of the patent document.

6.	The method of claim 1, further comprising:
	determining a prosecution stage associated with the patent document; and
	identifying a list of popular actions at the prosecution stage to generate the plurality of prosecution activities. 

7.	The method of claim 6, further comprising applying weights to the options in the list of options based on the popular actions at the prosecution stage to control and limit the list of options presented in the graphical user interface.

8.	The method of claim 1, further comprising:
	obtaining, by the first party, a patent file wrapper from a publicly accessible database of patent records, the patent file wrapper including a plurality of patent documents; and	receiving, from the first party, user input that tags a patent document of the plurality of patent documents in the patent file wrapper, wherein the patent document that is tagged is associated with the given prosecution activity that occurred within a threshold period of time.
9.	The method of claim 8, wherein obtaining the patent file wrapper comprises: 
	accessing, by the first party, the publicly accessible database of patent records;	inputting an identifier of the patent file wrapper; and 
	downloading a copy of the patent file wrapper from the publicly accessible database.

10.	The method of claim 8, wherein the patent file wrapper is obtained automatically periodically and is used to update a local patent database of docketing information.

11.	The method of claim 1, wherein the list of options includes a miscellaneous option.

12.	The method of claim 1, wherein the plurality of prosecution activities describe actions related to responding to a new patent document.

13.	The method of claim 1, further comprising sending an email that contains the communication as an attachment.

14.	The method of claim 1, further comprising automatically categorizing or coding the patent document and tag in the patent database maintained by the second party.

15.	(Currently Amended) A patent management system comprising:	at least one patent database, accessible via a network, and storing data including docketing information for at least one matter stored in the database, and a server, operatively connected to the network, wherein the server includes: a processor; a memory; and	the processor is configured to perform operations comprising:		accessing, by a first party, a graphical user interface on a website that presents a plurality of prosecution activities associated with a given patent record; 
		receiving, via the graphical user interface, input that selects a given prosecution activity from the plurality of prosecution activities;
		in response to receiving the input, causing the graphical user interface to present a list of options associated with the given prosecution activity;
	automatically highlighting a default option of the list of options based on estimated contents of the given prosecution activity, wherein the default option is automatically highlighted based on determining that a portion of information associated with the given prosecution activity corresponds to the default option;
		selecting a given option from the list of options associated with the given prosecution activity;
		accessing a patent document associated with the given prosecution activity via the website; 
		associating the patent document with a tag comprising information associated with the given option; and
		transmitting a communication that identifies the patent document and the tag associated with the patent document to a patent database of a second party.

16.	The patent management system of claim 15, wherein the list of options is dynamically presented based on whether the given prosecution activity is a prosecution activity performed by the first party or was performed based on a communication issued by a public patent records access system.

17.	(Canceled)

18.	(Currently Amended) The patent management system of claim [[17]]15, the operations further comprising selecting the highlight the default option automatically in response to determining that a title of the given prosecution activity has words that match more than half of a words of the default option.

19.	(Currently Amended) A non-transitory computer-readable medium comprising non-transitory computer-readable instructions, the non-transitory computer-readable instructions, when executed by one or more processors, performing operations comprising:		accessing, by a first party, a graphical user interface on a website that presents a plurality of prosecution activities associated with a given patent record; 
		receiving, via the graphical user interface, input that selects a given prosecution activity from the plurality of prosecution activities;
		in response to receiving the input, causing the graphical user interface to present a list of options associated with the given prosecution activity;
	automatically highlighting a default option of the list of options based on estimated contents of the given prosecution activity, wherein the default option is automatically highlighted based on determining that a portion of information associated with the given prosecution activity corresponds to the default option;
		selecting a given option from the list of options associated with the given prosecution activity;
		accessing a patent document associated with the given prosecution activity via the website; 
		associating the patent document with a tag comprising information associated with the given option; and
		transmitting a communication that identifies the patent document and the tag associated with the patent document to a patent database of a second party.

20.	The non-transitory computer-readable medium of claim 19, wherein the list of options is dynamically presented based on whether the given prosecution activity is a prosecution activity performed by the first party or was performed based on a communication issued by a public patent records access system.


	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, 15 and 19, Snyder (US Publication 2002/0111953) teaches A method for receiving docketing data, the method comprising: obtaining, by a first party, a patent file wrapper from a publicly accessible database of patent records, the patent file wrapper including a plurality of patent documents (figure 1; Note: USPTO includes publicly accessible database),
receiving, from the first party, user input that tags a patent document of the plurality of patent documents in the patent file wrapper, wherein the patent document that is tagged is associated with a patent activity that occurred; and
transmitting, to a second party by the first party, a communication that includes the tagged patent document (paragraph 0018, 0019; Note: in response to receiving signal from public database, said system transmit messages to the other clients/recipients, i.e. second party). 

Shanahan (US Publication 2018/0293678) teaches a method for receiving docketing data, the method comprising: obtaining, by a first party, a patent file wrapper from a publicly accessible database of patent records, the patent file wrapper including a plurality of patent documents receiving, from the first party, user input that tags a patent document of the plurality of patent documents in the patent file wrapper, wherein the patent document that is tagged is associated with a patent activity that occurred; and
transmitting, to a second party by the first party, a communication that includes the tagged patent document (paragraph 006; Note: newly received PA information means information various entities implies first party and second party). 

Brudz et al. (US Publication 2004/0044688) teaches a method for receiving docketing data, the method comprising: obtaining, by a first party, a patent file wrapper from a publicly accessible database of patent records, the patent file wrapper including a plurality of patent documents receiving, from the first party, user input that tags a patent document of the plurality of patent documents in the patent file wrapper, wherein the patent document that is tagged is associated with a patent activity that occurred; and
transmitting, to a second party by the first party, a communication that includes the tagged patent document (paragraph 006-009). 
However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A method for tagging docketing data, the method comprising: 
	accessing, by a first party, a graphical user interface on a website that presents a plurality of prosecution activities associated with a given patent record; 
	receiving, via the graphical user interface, input that selects a given prosecution activity from the plurality of prosecution activities;
	in response to receiving the input, causing the graphical user interface to present a list of options associated with the given prosecution activity;
automatically highlighting a default option of the list of options based on estimated contents of the given prosecution activity, wherein the default option is automatically highlighted based on determining that a portion of information associated with the given prosecution activity corresponds to the default option;
	selecting a given option from the list of options associated with the given prosecution activity;
	accessing a patent document associated with the given prosecution activity via the website; 
	associating the patent document with a tag comprising information associated with the given option; and
	transmitting a communication that identifies the patent document and the tag associated with the patent document to a patent database of a second party.” when interpreted as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175